202 S.W.3d 532 (2005)
Arthur E. DICKERSON A/K/A Bolden, Appellant,
v.
STATE of Arkansas, Appellee.
CR 04-1320
Supreme Court of Arkansas
Opinion Delivered February 3, 2005
PER CURIAM
Appellant Arthur E. Dickerson a/k/a Bolden was convicted of first-degree murder in the Sebastian County Circuit Court and sentenced to life imprisonment. He was represented at trial by two public defenders, Ben Beland and John Joplin. Recently, we issued a per curiam opinion granting Joplin's motion to withdraw as counsel on appeal, on the ground that he is a full-time public defender with a full-time state-salaried secretary and is thus ineligible to receive compensation for appellate work. See Dickerson v. State, ___ Ark. ___, ___ S.W.3d ___ (January 13, 2005). We declined to appoint substitute counsel at that time, however, as we noted that Beland remained attorney of record and had not filed a motion to withdraw.
Since our order, Joplin has filed a motion on behalf of Beland, asking that Beland also be relieved as counsel on appeal. The motion reflects that Beland left the public defender's office as of December 31, 2004, following his election as Fort Smith District Judge. We grant the motion and appoint J. Brent Standridge to represent Appellant in this case. Our clerk is directed to set a new briefing schedule for this appeal.
It is so ordered.